Sullivan, Judge:
This is a very multifarious protest. It relates to “beach balls and footballs and similar merchandise.” It claims this merchandise dutiable “according to the component material of chief value at the following rates of duty.” Then follow nearly 20 claims under various paragraphs of the Tariff Act of 1930. The first of these claims is that the balls in question “and similar merchandise” are dutiable “at 40% under par. 1541 (musical instruments).” How can balls “and similar merchandise” be dutiable according to the component material of chief value of musical instruments? Then follow claims under the metal paragraph (397); the cotton paragraph (923); the wool paragraph (1120); the wood paragraph (412); the rubber, etc., paragraph (1537); the paper paragraph (1413); the papier-máché, etc., paragraph (1403); the ball paragraph (1502); the bead paragraph (1503); the feathers, artificial fruit, etc., paragraph (1518); the floor covering paragraph (1021); the plaster of pans, etc., paragraph (205); the celluloid paragraph (31); and several other paragraphs unnecessary to mention, not at all applicable to balls and similar merchandise. In fact, the only applicable paragraph to this merchandise is 1502, relating to balls, etc. This *526protest appears to fall within the recent decision of the appellate court in United States v. Fred. Gretsch Mfg. Co., Inc., suit 4156, decided December 19, 1938.
However, the Government has not objected to the protest on the ground of multifariousness, but, on the contrary, has joined with the plaintiff in the following stipulation:
It is stipulated and agreed between the parties hereto, that the merchandise marked on the invoices with the letter “A” and checked by S. S. B., and covered by the entries enumerated above, and assessed with duty at 70% under paragraph 1513 of the Tariff Act of 1930 as toys, consists of uninflated rubber balls or so called beach balls, and rugby balls, identical in all respects to the merchandise the subject of F. W. Woolworth Co. v. United States, T. D. 48231, United States v. F. W. Woolworth Co., T. D. 48770, and Sprouse Reitz & Co. v. United States, Abstract 27179, wherein the merchandise was held to be dutiable at 30% under paragraph 1502 of the Tariff Act of 1930.
It is eurther stipulated and agreed between the parties hereto, that the records in T. D. 48231, T. D. 48770, and Abstract 27179 be incorporated and made a part of the record in the protest noted above, and that the protest be deemed submitted on this stipulation.
First calendar call and right to amend waived.
That all the claims in the protests as to any other merchandise excepting the items marked with the letter as described hereinbefore are hereby abandoned.
The foregoing stipulation is an implied waiver by the Government of all defects in the protest, and is in effect a consent that the case be decided on the merits. Therefore, in view of the stipulation and the records incorporated thereby, we hold that the merchandise marked on the invoices with the letter A, and checked by S. S. B., covered by the entries herein, is not dutiable as assessed, but, as claimed, at 30 percent ad valorem under paragraph 1502 of said act.
The protest is sustained to this extent as to items A only. It is overruled in all other respects. Judgment accordingly.